DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inomata (U.S. 2021/0121146).
Regarding claim 1:
A radiation imaging control apparatus comprising:
 a hardware processor; and
 an operator, wherein,
 the hardware processor obtains an examination order and one or a plurality of radiation irradiating parameters corresponding to each examination order, the examination order to be executed is selected using the operator, and when the examination order is selected on the operator, the hardware processor determines a selecting condition according to a priority setting from a plurality of selecting conditions, and selects a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition.
Claims 1-2, 4, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inomata (U.S. 2021/0121146).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6-9  are rejected under 35 U.S.C. 103 as being unpatentable over Hikosaka (U.S. 2019/0159746) in view of Semba (U.S. 2017/0163869).
Regarding claim 1:
Hikosaka discloses a radiation imaging control apparatus comprising:
 a hardware processor (Fig. 2, 202; [00170]); and
 an operator (Fig. 2, 202f), 
wherein,
 the hardware processor obtains an examination order (Fig. 4, s401) and one or a plurality of radiation irradiating parameters ([0044], protocol information group) corresponding to each examination order ([0044], protocol information group), 
the examination order to be executed is selected using the operator ([0106], selection by operator).
However, Hikosaka fails to disclose when the examination order is selected on the operator, the hardware processor determines a selecting condition according to a priority setting from a plurality of selecting conditions, and selects a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition.
Semba teaches when the examination order is selected on the operator, the hardware processor determines a selecting condition according to a priority setting from a plurality of selecting conditions ([0077]-[0079] and [0155], priority level based on each parameter), and selects a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition ([0084]-[0085], parameter selection based on priority level).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging control system of Hikosaka with the control technique taught by Semba in order to improve efficiency by reducing the burden of reimaging on a patient and improve the correctness of the imaging operation (Semba; [0191]-[0192]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Hikosaka and Semba discloses the radiation imaging control apparatus according to claim 1,
 wherein, the hardware processor selects the radiation irradiating parameter according to the priority setting (Semba; [0084]-[0085], parameter selection based on priority level) from any one or more of the selecting conditions including, linking setting with a radiation generating apparatus, place of operation where the radiation irradiating parameter is changed, time when radiation irradiating parameter is registered, and user selection (Semba; [0096], user selection).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging control system of Hikosaka with the control technique taught by Semba in order to improve efficiency by reducing the burden of reimaging on a patient and improve the correctness of the imaging operation (Semba; [0191]-[0192]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Hikosaka and Semba discloses the radiation imaging control apparatus according to claim 1, wherein the priority setting is defined by user input operation (Semba; [0096], user selection) of one or more of the plurality of selecting conditions (Semba; [0085]-[0087], information).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging control system of Hikosaka with the control technique taught by Semba in order to improve efficiency by reducing the burden of reimaging on a patient and improve the correctness of the imaging operation (Semba; [0191]-[0192]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7:
Hikosaka discloses a radiation imaging control apparatus comprising: 
a hardware processor (Fig. 2, 202; [00170]); and
 an operator (Fig. 2, 202f), 
wherein,
 the hardware processor obtains an examination order (Fig. 4, s401; [0044]) and one or a plurality of radiation irradiating parameters ([0044], protocol information group) corresponding to each examination order ([0044], protocol information group), 
the examination order to be executed is selected using the operator ([0106], selection by operator).
However, Hikosaka fails to disclose when the examination order after imaging is considered to be a failure and there is a request to perform imaging again, the hardware processor determines a selecting condition according to a priority setting from a plurality of setting conditions, and selects the radiation irradiating parameter of the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition.  
Semba teaches when the examination order after imaging is considered to be a failure ([0100], failure) and there is a request to perform imaging again ([0100], reimaging), the hardware processor determines a selecting condition according to a priority setting from a plurality of setting conditions ([0077]-[0079] and [0155], priority level based on each parameter), and selects a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition ([0084]-[0085], parameter selection based on priority level).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging control system of Hikosaka with the control technique taught by Semba in order to improve efficiency by reducing the burden of reimaging on a patient and improve the correctness of the imaging operation (Semba; [0191]-[0192]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:
Hikosaka discloses a radiation irradiating parameter determining method comprising: 
obtaining an examination order ([0044], protocol) and one or a plurality of radiation irradiating parameters ([0044], protocol information group), corresponding to each examination order ([0044], protocol information group),
selecting the examination order to be executed ([0106], selection by operator).
However, Hikosaka fails to disclose when the examination order is selected, determining a selecting condition according to a priority setting from a plurality of selecting conditions, and selecting a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition.
Semba teaches when the examination order is selected, determining a selecting condition according to a priority setting from a plurality of selecting conditions ([0077]-[0079] and [0155], priority level based on each parameter), and selecting a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition ([0084]-[0085], parameter selection based on priority level).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging control method of Hikosaka with the control technique taught by Semba in order to improve efficiency by reducing the burden of reimaging on a patient and improve the correctness of the imaging operation (Semba; [0191]-[0192]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9:
Hikosaka discloses A non-transitory computer-readable storage medium storing a program causing a computer to perform: 
obtaining an examination order ([0044], protocol) and one or a plurality of radiation irradiating parameters ([0044], protocol information group), corresponding to each examination order ([0044], protocol information group),
selecting the examination order to be executed ([0106], selection by operator).
However, Hikosaka fails to disclose when the examination order is selected, determining a selecting condition according to a priority setting from a plurality of selecting conditions, and selecting a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition.
Semba teaches when the examination order is selected, determining a selecting condition according to a priority setting from a plurality of selecting conditions ([0077]-[0079] and [0155], priority level based on each parameter), and selecting a radiation irradiating parameter for the examination order from one or a plurality of radiation irradiating parameters according to the determined selecting condition ([0084]-[0085], parameter selection based on priority level).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging control method of Hikosaka with the control technique taught by Semba in order to improve efficiency by reducing the burden of reimaging on a patient and improve the correctness of the imaging operation (Semba; [0191]-[0192]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hikosaka (U.S. 2019/0159746) in view of Semba (U.S. 2017/0163869) as applied to claim 1 above, and further in view of Uehara (U.S. 2019/0076109).
Regarding claim 2:
The combination of Hikosaka and Semba discloses the radiation imaging control apparatus according to claim 1, wherein the hardware processor transmits the selected radiation irradiating parameter to the radiation generating apparatus (Semba; [0084]-[0085], parameter selection based on priority level).
However, the combination of Hikosaka and Semba fails to disclose when the selected radiation irradiating parameter is already set in the radiation generating apparatus, the radiation irradiating parameter is not transmitted.
Uehara teaches when the selected radiation irradiating parameter is already set in the radiation generating apparatus, the radiation irradiating parameter is not transmitted ([0060], irradiation condition processing is terminated when condition has not been changed).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging control system of Hikosaka and Semba with the control technique taught by Uehara in order to improve efficiency by reducing the burden of the user (Uehara; [0012]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Hikosaka (U.S. 2019/0159746) and Semba (U.S. 2017/0163869).
Regarding claim 3:
The combination of Hikosaka and Semba discloses the radiation imaging control apparatus according to claim 1.
However, the combination of Hikosaka and Semba fails to teach wherein, the priority setting includes a plurality of layers, the hardware processor determines a first selecting condition based on the priority setting of a first layer, and then, the hardware processor determines a second selecting condition based on the priority setting of a second layer.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim. Claim 5 is allowable by virtue of its dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884